Exhibit 10.118



Amended Schedule of U.S. Bank (formerly Firstar Bank) Mortgages and Deeds of
Trust Which are Substantially in the Form of Mortgage/Deed of Trust Attached as
Exhibit 10.5 to the Registrant's Form 10-Q for the Period Ending 9/30/00



 

 

PROPERTY

DATE OF MORTGAGE



1.

Apple Valley, San Bernardino County, California

August 31,2000

2.

Centerville, Houston County, Georgia

August 31, 2000

3.

Cordova, Shelby County, Tennessee

August 31, 2000

4.

Greenville, Pitt County, North Carolina

August 31, 2000

5.

Novato, Marin County, California

August 31, 2000

6.

Greenwood, Johnson County, Indiana

August 31, 2000

7.

Murfreesboro, Rutherford County, Tennessee

August 31, 2000

8.

Danville, Pittsylvania County, Virginia

August 31, 2000